     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,
       Plaintiff,                                       No. 4:18-cr-00021-RGE-HCA

v.                                                      ORDER GRANTING
                                                  DEFENDANT’S RENEWED MOTION
ROGER DUANE GOODWIN,                               FOR COMPASSIONATE RELEASE
       Defendant.

       Now before the Court is Defendant Roger Duane Goodwin’s Renewed Motion for

Compassionate Release. ECF No. 159. The Government resists the motion. Gov’t’s Resist. Def.’s

Mot. Compassionate Release, ECF No. 162. For the reasons set forth below, the Court grant’s

Goodwin’s motion for compassionate release.

I.     BACKGROUND

       In 2018, a grand jury in the Southern District of Iowa returned an indictment charging

Goodwin with seven counts of mail fraud in violation of 18 U.S.C. § 1341. Redacted

Indictment 4, ECF No. 3. The matter proceeded to trial. During the four-day trial, the jury

heard, among other evidence, testimony from Goodwin’s victims describing the actions taken

by Goodwin and the harm they suffered. See Jury Trial Witness List, ECF No. 45. The

evidence reflected losses to multiple victims totaling over one million dollars caused by Goodwin’s

fraudulent activity over the course of years. Sentencing Hr’g Tr. 60:20–61:7, ECF No. 122.

The jury found Goodwin guilty on all counts. Jury Trial Day 4 Mins, ECF No. 44; Jury Verdict,

ECF No. 47. The Court sentenced Goodwin to a 97-month term of imprisonment with three

years of supervised release to follow and entered a judgment of forfeiture as to his residence and

a Harley Davidson motorcycle. Amend. J. Crim. Case 3–4, ECF No. 108. In sentencing

Goodwin, the Court varied downward from the advisory guideline range based, in part, on

Goodwin’s age and physical condition. Sealed Amend. J. Crim Case 3, ECF No. 109.
      Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 2 of 10




Goodwin appealed both his conviction and sentence. Notice of Appeal Suppl., ECF No. 106-1.

The appeal remains pending. See United States v. Goodwin, No. 19-1014 (8th Cir.).

       Goodwin previously moved for compassionate release. ECF No. 150. The Court denied

the request without prejudice, finding Goodwin had not complied with the First Step Act’s

exhaustion requirement. Order Den. Def.’s Mot. Compassionate Release 2, ECF No. 156.

       Goodwin files a renewed motion for compassionate release based upon “extraordinary and

compelling circumstances.” ECF No. 159 at 1. The Government resists the motion, although it

agrees that Goodwin sets forth “extraordinary and compelling circumstances.” ECF No. 162 ¶ 15.

II.    LEGAL STANDARD

       The First Step Act of 2018 amended the procedural requirements related to seeking

compassionate release. Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018); see 18 U.S.C.

§ 3582(c)(1)(A). Where previously motions could only be filed by the Bureau of Prisons, a

defendant may now independently file a motion for compassionate release after: 1) he fully

exhausts his administrative rights to appeal a failure of the Bureau of Prisons to file such a motion

on his behalf or 2) thirty days have elapsed since the warden of the defendant’s facility received

the request and no action has been taken, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A); see also

United States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019 WL 6050264, at *4

(D. Ariz. Nov. 8, 2019) (noting “the statutory language is opaque,” but “the better reading

is to require administrative exhaustion if a warden acts on a request within 30 days”); but see

United States v. Burnside, No. 18-CR-2068-CJW-MAR, 2020 WL 3443944, at *7 (N.D. Iowa

June 18, 2020) (”The statute does not on its face require a defendant to exhaust administrative

appeals ‘following a denial.’”).

       The Court may grant a defendant’s motion for compassionate release if it finds

“extraordinary and compelling reasons” warrant such a sentence reduction and the reduction is

                                                 2
       Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 3 of 10




consistent with the applicable policy statements issued by the United States Sentencing

Commission. 18 U.S.C. § 3582(c)(1)(A). Additionally, the Court may grant a defendant’s motion

for compassionate release if “the defendant is at least 70 years of age, has served at least 30 years

in prison . . . for the offense or offenses for which the defendant is currently imprisoned, and a

determination has been made by the Director of the Bureau of Prisons that the defendant is not a

danger to the safety of any other person or the community.” Id. If the Court finds the foregoing

criteria are met, it must still consider the 18 U.S.C. § 3553(a) sentencing factors before granting a

reduction. Id.

III.    DISCUSSION

        For the reasons set forth below, the Court concludes Goodwin has established an

extraordinary and compelling reason supporting a sentencing reduction. Additionally, the Court

finds Goodwin does not pose a danger to the community and the pertinent sentencing factors under

18 U.S.C. § 3553(a) support a sentencing reduction.

        A.       Exhaustion

        The Court denied without prejudice Goodwin’s prior motion for compassionate release due

to a failure to exhaust. ECF No. 156. Goodwin contends, and the Government agrees, that Goodwin

has now complied with the exhaustion requirement. See Def.’s Br. Supp. Mot. Compassionate

Release 6–8, ECF No. 160; ECF No. 162 ¶ 8 (“The government agrees that the record indicates

that defendant has now satisfied the ‘exhaustion’ requirement of the statute.”). As such, the Court

turns to the merits of the motion.

        B.       Extraordinary and Compelling Reasons

        The Court may reduce Goodwin’s sentence if extraordinary and compelling reasons

warrant a reduction and such a reduction is consistent with the applicable Sentencing Commission

policy statements. See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement

                                                 3
     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 4 of 10




on § 3582(c)(1)(A) predates the First Step Act’s amendments to the statute. See United States

Sentencing Commission, Guidelines Manual, §1B1.13, p.s. (Nov. 2018). The policy statement on

the unamended version of § 3582(c)(1)(A) provides a court may, upon the motion of the Director

of the Bureau of Prisons, reduce a defendant’s sentence if extraordinary and compelling reasons

warrant the reduction, the defendant is not a danger to the safety of another person or the

community, and the reduction is consistent with the policy statement. Id.

       The Sentencing Commission’s policy statement provides the Court with helpful

guidance, but—because it is outdated—it falls short of providing clear, applicable standards.

Many courts have concluded the application of this outdated policy statement is not mandatory.

See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (declining to address the issue but

acknowledging the lower court’s discretion in expanding the application of USSG §1B1.13);

Burnside, 2020 WL 3443944, at *4 (“[A]lthough [the policy statement] provides helpful

guidance on what constitutes extraordinary and compelling reasons, it is not conclusive given the

recent statutory changes.”); United States v. Van Cleave, Nos. CR03-247-RSL & CR04-125-RSL,

2020 WL 2800769, at *5 (W.D. Wash. May 29, 2020) (“The Court joins the growing list

of district courts in concluding that it has discretion to consider ‘extraordinary and compelling

circumstances’ that may exist beyond those explicitly identified by the Sentencing Commission

in its outdated policy statement.”); United States v. Gamble, No. 3:18-cr-0022-4 (VLB),

2020 WL 1955338, *4 (D. Conn. Apr. 23, 2020) (noting the policy statement is advisory

but “nevertheless helpful in defining the vague standard because the First Step Act did

not amend the substantive standard”); but see United States v. Walker, No. 3:18-cr-000355-2,

2020 WL 4350603, at *3 (M.D. Tenn. July 29, 2020) (concluding the application of the

policy statement is mandatory). The Court joins other district courts in treating the policy

statement as helpful, but not binding.

                                                4
     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 5 of 10




       The policy statement enumerates four categories of examples of extraordinary and

compelling reasons warranting a sentence reduction. USSG §1B1.13, p.s. The categories include:

(A) reasons related to the defendant’s medical condition; (B) reasons related to the defendant’s

age; (C) reasons related to the defendant’s family circumstances; and (D) any “other reasons”

considered extraordinary and compelling by the Director of the Bureau of Prisons. Id. The first

two categories are instructive here. In category (A), the policy statement states extraordinary and

compelling reasons are found when a defendant is suffering from a terminal illness or a serious

condition or impairment that “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected

to recover.” Id. n.1(A). In category (B), the policy statement states extraordinary and compelling

reasons exist when the defendant is at least sixty-five years old, is “experiencing a serious

deterioration in physical or mental health because of the aging process,” and has served ten years

or seventy-five percent of his or her term of imprisonment, whichever is less. Id. n.1(B). Category

(A) “applies to . . . defendants younger than 65 who ha[ve] a specific life-ending or debilitating

illness with a predictable, dire short-term prognosis” while category (B) “applies to senior-citizen

defendants who have already spent over ten years in prison and whose physical and cognitive

deterioration has impaired basic human functions without regard to whether their conditions, other

than aging, are terminal.” United States v. Ebbers, 432 F. Supp. 3d 421, 429 (S.D.N.Y. 2020).

       Category (D) contemplates “other reasons” may be extraordinary and compelling grounds

supporting compassionate release, either independently or in combination with the other

categories. USSG §1B1.13, p.s. comment. (n.1(D)). Courts have looked to this catch-all provision

in considering whether other factors, including the COVID-19 pandemic, constitute extraordinary

and compelling reasons for compassionate release. See, e.g., United States v. Urkevich,

No. 8:03cr37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Rodriguez,

                                                 5
     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 6 of 10




No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *3–6 (E.D. Penn. Apr. 1, 2020).

       Goodwin relies upon this catch-all provision and contends his physical condition and

age, combined with circumstances related to the global COVID-19 pandemic, constitute

extraordinary and compelling reasons other than those delineated in the policy statements

categories (A) through (C). ECF No. 160 at 20–24. To determine whether circumstances related

to the COVID-19 pandemic warrant a sentence reduction, the Court considers the particular

impact of the COVID-19 pandemic on Goodwin, taking into account the standards described in

the policy statement. See United States v. Polk, No. 13-CR-2011 CJW-MAR, 2020 WL 4207550,

at *4 (N.D. Iowa July 22, 2020) (“The presence of COVID-19 at a defendant’s specific facility or

within the BOP generally can constitute an extraordinary and compelling reason for compassionate

release if the defendant is particularly susceptible to COVID-19 due to [his or her] age or

underlying health conditions.”). However, fear of contracting COVID-19 alone is not an

extraordinary and compelling reason warranting a sentence reduction. United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.”); United States v. Frith, No. 1:17-cr-2020, 2020

WL 4229160, at *4 (D.N.D. July 23, 2020) (“The mere existence of the COVID-19 pandemic,

which poses a threat to every person in the country, does not, in and of itself, provide a basis for a

sentence reduction.”).

       The Government does not contest Goodwin’s age and medical conditions, combined

with the COVID-19 pandemic, constitute extraordinary and compelling reasons under

§ 3582(c)(1)(A)(i). ECF No. 162 ¶ 15. As the Government acknowledges, Goodwin suffers

from Type 2 diabetes and coronary artery disease. Id. The Center for Disease Control lists both

                                                  6
     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 7 of 10




of these underlying conditions as having “the strongest and most consistent evidence” supporting

“increased risk for severe illness from COVID-19.” Scientific Evidence for Conditions that

Increase Risk of Severe Illness, Centers for Disease Control and Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (last visited Sept. 21, 2020).

The Court accepts the Government’s position that Goodwin’s age and physical conditions,

combined with the current COVID-19 pandemic, constitute extraordinary and compelling reasons

for purposes of 18 U.S.C. § 3582(c)(1)(A)(i).

       Having concluded extraordinary and compelling reasons exist, the Court considers whether

Goodwin is a danger to the safety of any other person or the community. See USSG §1B1.13, p.s.

At the time of sentencing, the Government stated that Goodwin did not pose a risk of

flight or a danger to the community, in the context of allowing Goodwin to self-surrender.

ECF No. 122 at 68:6–12, 69:4–8. And the Court allowed Goodwin to self-surrender, without

incident. See J. Crim. Case 3, ECF No. 97. The Court concludes Goodwin does not pose a

danger to the safety of any person or the community.

       C.      Sentencing Factors

       After finding extraordinary and compelling reasons that may warrant a sentence reduction

and concluding the defendant does not pose a danger to the safety of the community, the Court

must consider the sentencing factors under 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). The

relevant factors include:

               (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;

               (2) the need for the sentence imposed (A) to reflect the seriousness
               of the offense, to promote respect for the law, and to provide just
               punishment for the offense; (B) to afford adequate deterrence to
               criminal conduct; (C) to protect the public from further crimes of the
               defendant; and (D) to provide the defendant with needed educational
               or vocational training, medical care, or other correctional treatment
               in the most effective manner; . . .
                                                   7
     Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 8 of 10




               (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). The Court must also consider the sentencing guidelines and pertinent

policy statements. Id. § 3553(a)(3)–(5).

       The nature and circumstances of Goodwin’s offenses are serious. He was convicted

of seven counts of mail fraud. ECF No. 97 at 1–2. He caused over one million dollars of losses.

ECF No. 122 at 60:20–61:7. Many of the victims of his scheme were older individuals in poor

health. Id. They trusted Goodwin. Id And he abused their trust. Id.

       As to Goodwin’s history and characteristics, as acknowledged above, Goodwin has

serious medical conditions. ECF No. 160 at 20–24; ECF No. 162 ¶ 15. The records from the

Bureau of Prisons reflect that he continues to struggle with his health, despite the efforts of

the Bureau to treat his multiple ailments. Def.’s Exs. E–F Supp. Mot. Compassionate Release,

ECF No. 160-3 to 160-4 (BOP medical records). He has a history of alcohol abuse that may have

contributed to his medical challenges. ECF No. 122 at 62:7–11.

       He has no criminal history and no history of violence. Sealed Presentence Investigation

Report 37, ECF No. 84. The records from the Bureau of prisons indicate he has not had any

incident reports in the last six months. Def.’s Ex. C Supp. Mot. Compassionate Release 4,

ECF 160-1. Prior to the restrictions required due to the coronavirus pandemic, he completed

multiple courses of education. Id. The courses taken, ranging from Weight Management to

Moneysmart-Financial, demonstrate a commitment to self-improvement not evident at the time of

sentencing. See id.

       The Court imposed a significant sentence—97 months—to reflect the seriousness

of the offense, promote respect for the law, and provide just punishment, among other factors.
                                               8
      Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 9 of 10




ECF No. 122 at 63:22–64:2. Goodwin has served less than 25 percent of the imposed sentence.

Additionally, Goodwin has made no meaningful effort to pay the over $900,000 of restitution due

to his five victims. He has paid $50 to restitution in the last six months, while having deposits of

$1,934.86 in the same time period. ECF No. 160-1 at 4–5.

       Nonetheless, considering § 3553(a) factors and Goodwin’s uncontested heightened risk for

serious complications from further exposure to COVID-19, the Court concludes Goodwin should

be removed from the prison environment. Because of the seriousness of the offense and to provide

just punishment, the remaining time of incarceration will be replaced with a special term of

supervised release, with strict limitations on Goodwin’s liberty. See 18 U.S.C. § 3582((c)(1)(A)

(authorizing any portion of the unserved term of imprisonment to be replaced with supervised

release). This equivalent term of supervised release will be served as home confinement.

IV.    CONCLUSION

       IT IS ORDERED that Defendant Roger Duane Goodwin’s Renewed Motion for

Compassionate Release, ECF No. 159, is GRANTED.

       IT IS FURTHER ORDERED that all time remaining on Defendant Roger Duane

Goodwin’s term of imprisonment (through the current projected release date of December 18,

2025) shall be served as a special term of supervised release. This term will be served in its

entirety under home confinement. The following special conditions shall apply during this period:

       Upon release, Defendant Roger Duane Goodwin shall contact the United States Probation
       Office via telephone within 72 hours. He shall remain in self-quarantine for fourteen days
       upon returning home. He shall comply with all national, state, and local orders regarding
       COVID-19.

       Defendant Roger Duane Goodwin must participate in the Location Monitoring Program,
       utilizing monitoring technology at the discretion of the United States Probation Office, and
       he shall abide by all technology requirements. Goodwin must remain at his residence at all
       times except for medical appointments and court appearances, or other activities
       specifically approved by the United States Probation Office in advance of the absence.
       Goodwin must follow all program rules. He will pay for the location monitoring equipment

                                                 9
    Case 4:18-cr-00021-RGE-HCA Document 164 Filed 09/21/20 Page 10 of 10




       and/or service at the prevailing rate or in accordance with his ability to pay, as directed by
       the United States Probation Office.

       When the special term expires on Defendant Roger Duane Goodwin’s current release date
       of December 18, 2025, Goodwin shall then serve the three-year term of supervised release
       already imposed. The terms and conditions set forth in Goodwin’s Amended Judgment
       filed January 4, 2019, apply during both terms of supervised release. See ECF No. 108.

       IT IS FURTHER ORDERED that this Order is stayed for up to fourteen days, for

establishment of a release plan, to make appropriate travel arrangements, and to ensure the

Defendant Roger Duane Goodwin’s safe release. Goodwin shall be released as soon as a residence

is verified, a release plan is established, appropriate travel arrangements are made, and it is safe

for Goodwin to travel.

       IT IS SO ORDERED.

       Dated this 21st day of September, 2020.




                                                10
